Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1, 3-7 and 9-21 are pending. 
	The amendment filed 2/10/2021 which amends claims 1, 3-5, 9-10 and 15, and cancels claims 2 and 8 has been entered.  Claims 11-14 and 17-21 remain withdrawn from further consideration. Claims 1, 3-7, 9-10 and 15-16 are under examination. 
	It is noted that claim 5 has been amended; however, the claim 5 has not been indicated “Currently amended”.
 	37 CFR 1.121 states that “[A]mendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”

		              Clamed benefit            
This application is a 371 of PCT/US2018/034719 filed 5/25/2018 which claims benefit of 62622676 filed 1/26/2018 and claims benefit of 62541544 filed 8/04/2017 and claim benefit of 62511296 filed 5/25/2017 which has support for the elected invention (see below). 
                                              IDS 
The references cited in the information disclosure statement (IDS) filed 2/10/2021 have been considered by Examiner.  
  
			Withdrawal of rejections and objections
          The 112(b) rejection of claims 1-10 and 15-16 is withdrawn in light of the amendment of claim 1 , 3-5, 10 and 15, and in light of cancellation of claims 2 and 8. 
         The 102 rejection of claims 1-4 and 15 is withdrawn in light of the amendment of claim 1, and in light of cancelation of claim 2. 

         The objection to claim 1 is withdrawn in light of  the amendment of claim 1. Yet, new objection is applied to the amended claims (see below). 
Objection to claims
In claim 15, “a fusion protein of claim 1” is advised to be changed to  “the fusion protein of claim 1”.
              

Claim interpretation:
Since claim 1 does not set forth % of sequence identity to SEQ ID NO:57  and only recites “…comprising one or more mutations…of SEQ ID NO:57”; the recitation is given broadest reasonable interpretation (BRI) that SEQ ID NO:57 is set forth for the purpose to identify the positions for each mutation (substitution) within claimed “variant deaminase hAPOBEC3A (from human) as encompassing variation in parent sequence; i.e.,  Thus, any APOBEC3A polypeptide from the species other than human is applicable for the “variant deaminase hAPOBEC3A” (claim 1). Therefore, the following rejection is applicable. 

    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 10, 15 and 16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170121693 (‘693) as evidenced by US 20190093128 (‘128). 
‘693 teaches a fusion protein comprising a Cas9 protein (e.g., Cas9 nickase, see [0012], ‘693) fused with an enzymatic domain (nucleic acid editing domain) that is “an deaminase”  such as “an APOBEC3A deaminase”  ([0013], lines 1-5, 11-14 and 20-21; and [0027], lines 5-8) via a linker (see [0023], lines 5-7) (claim 1). APOBEC3A is a cytidine deaminase (see [0301]); wherein the “deaminase” having the amino acid sequence of SEQ ID NO:5727 ([0028], lines 12-
	Further, ‘693 discloses that SEQ ID NO:5727 is an APOBEC3A polypeptide from monkey species Rhesus macaque (see [0248], ‘693) which comprises the substitution Mutation K30Q  (claims 1, 3) and A71V (claim 10) (see the sequence alignment below, wherein Qy is SEQ ID NO:57 and Db is SEQ ID NO:5727).

US-15-331-852-5731
Publication No. US20170121693A1; 
 SEQ ID NO 5727
Query Match   79.6%;  Length 202;
  
Qy          1 MEASPASGPRHLMDPHIFTSNFNNGI---GRHKTYLCYEVERLDNGTSVKMDQHRGFLHN 57
              |: |||| |||||||: || |||| :   |||:|||||||||||||| | ||: |||| |
Db          1 MDGSPASRPRHLMDPNTFTFNFNNDLSVRGRHQTYLCYEVERLDNGTWVPMDERRGFLCN 60

Qy         58 QAKNLLCGFYGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQEN 117
              :|||: || || | |||||  ||| |||||| |||||||||||||  ||||:|| |||||
Db         61 KAKNVPCGDYGCHVELRFLCEVPSWQLDPAQTYRVTWFISWSPCFRRGCAGQVRVFLQEN 120

Qy        118 THVRLRIFAARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWD 177
               ||||||||||||||||||:|||: |||||||||||||:||||||||||| || ||||||
Db        121 KHVRLRIFAARIYDYDPLYQEALRTLRDAGAQVSIMTYEEFKHCWDTFVDRQGRPFQPWD 180

Qy        178 GLDEHSQALSGRLRAILQNQGN 199
              ||||||||||||||||||||||
Db        181 GLDEHSQALSGRLRAILQNQGN 202

	In addition, ‘693 teaches a kit (composition, claim 15) comprises  the fusion protein (see [0032] and abstract). 
    Further, ‘693 teaches complex comprising the nCas9, the deaminase and sgRNS (single guided RNA) (see [0039], [0043]; and ref claims 1 and 26 of ‘693) wherein “nCas9 “stands for “cas9 nickase” (evidenced by [0407], line 4)  and “guide RNA” encompassed single-guided RNA (sgRNA) (see [0170], lines 8-11). Said complex is a “ribonucleoprotein complex” (claim 16)  as evidenced by  [0195], lines 21-23, ’128. 

    Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

  
Claims 4-6, 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over US 20170121693 (‘693) as evidenced by US 20190093128 (‘128) as applied to claim 1 from which claims 4, 7 and 9 depend, and further in view of Mitra et al. (Nucleic Acids Res. (2014) 42, 1095-1110).

	The teachings of claim 1 by ‘693 is the following.
‘693 teaches a fusion protein comprising a Cas9 protein (e.g., Cas9 nickase, see [0012], ‘693) fused with an enzymatic domain (nucleic acid editing domain) that is “an deaminase”  such as “an APOBEC3A deaminase”  ([0013], lines  1-5, 11-14 and 20-21; and [0027], lines 5-8) via a linker (see [0023], lines 5-7) (claim 1). APOBEC3A is a cytidine deaminase (see [0301]); wherein the “deaminase” having the amino acid sequence of SEQ ID NO:5727 ([0028], lines 12-17). It is noted that ‘693 also teaches that the fusion protein further comprises a uracil glycosylase inhibitor (UGI) domain (see [0017], last two lines and ref claim 1of ‘693) as applied to claim 1. 
	Further, ‘693 discloses that SEQ ID NO:5727 is an APOBEC3A polypeptide from monkey species Rhesus macaque (see [0248], ‘693) which comprises the substitution Mutation K30Q  (claim 1) (see the sequence alignment below, wherein Qy is SEQ ID NO:57 and Db is SEQ ID NO:5727),  as applied to claim 1.

US-15-331-852-5731
Publication No. US20170121693A1; 
 SEQ ID NO 5727

  
Qy          1 MEASPASGPRHLMDPHIFTSNFNNGI---GRHKTYLCYEVERLDNGTSVKMDQHRGFLHN 57
              |: |||| |||||||: || |||| :   |||:|||||||||||||| | ||: |||| |
Db          1 MDGSPASRPRHLMDPNTFTFNFNNDLSVRGRHQTYLCYEVERLDNGTWVPMDERRGFLCN 60

Qy         58 QAKNLLCGFYGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQEN 117
              :|||: || || | |||||  ||| |||||| |||||||||||||  ||||:|| |||||
Db         61 KAKNVPCGDYGCHVELRFLCEVPSWQLDPAQTYRVTWFISWSPCFRRGCAGQVRVFLQEN 120

Qy        118 THVRLRIFAARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWD 177
               ||||||||||||||||||:|||: |||||||||||||:||||||||||| || ||||||
Db        121 KHVRLRIFAARIYDYDPLYQEALRTLRDAGAQVSIMTYEEFKHCWDTFVDRQGRPFQPWD 180

Qy        178 GLDEHSQALSGRLRAILQNQGN 199
              ||||||||||||||||||||||
Db        181 GLDEHSQALSGRLRAILQNQGN 202

	Yet, ‘693 does no expressly teaches the mutation that is amino acid substitution Y130F (claim 4) of APOBEC3A deaminase.
	However, ‘693 has taught the full-length amino acid sequence (SEQ ID NO:279, see [0247]) of said APOBEC3A (or termed “A3A”)  which is fused to Cas9 nickase protein (see [0027], ‘693). Said amino acid sequence of SEQ ID NO:279 (‘693) has 100% sequence identity to instant SEQ ID NO:57 (claim 1) (see below), which provides the sequence for making mutation thereof.

US-15-331-852-279; Sequence 279;
Publication No. US20170121693A1
  Query Match 100.0%;  Length 199;

Qy          1 MEASPASGPRHLMDPHIFTSNFNNGIGRHKTYLCYEVERLDNGTSVKMDQHRGFLHNQAK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEASPASGPRHLMDPHIFTSNFNNGIGRHKTYLCYEVERLDNGTSVKMDQHRGFLHNQAK 60

Qy         61 NLLCGFYGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQENTHV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NLLCGFYGRHAELRFLDLVPSLQLDPAQIYRVTWFISWSPCFSWGCAGEVRAFLQENTHV 120

Qy        121 RLRIFAARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWDGLD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RLRIFAARIYDYDPLYKEALQMLRDAGAQVSIMTYDEFKHCWDTFVDHQGCPFQPWDGLD 180

Qy        181 EHSQALSGRLRAILQNQGN 199
              |||||||||||||||||||
Db        181 EHSQALSGRLRAILQNQGN 199

          In addition, at [0205], ‘693 has discussed that  mutations that reduce, but do not eliminate, the catalytic activity of a deaminase domain within a base editing fusion protein can make it less likely that the deaminase domain will catalyze the deamination of a residue adjacent to a target residue, thereby narrowing the deamination window which prevents unwanted deamination of narrowing the deamination window so as to decrease or prevent unwanted off-target effects.
	By searching into such the mutations (‘693), one of skilled in the art would have found the  APOBEC3A art (Mitra) which teaches  Y130F (claims 4,  5, 6, 7, 9)  mutant proteins (p.1097, left col., lines 13-14, Mitra) with almost lost deaminase activity (see Figure 6A) but I26G and F102A have partial activity shown in Figure 6D. Having known that the mutant deaminase needs to have the reduced activity, it would have prima facie obvious for one of ordinary skill in the art to try combination of the known substitutions: Y130F (having a residual activity shown in Figure 6A) with I26G and/or F102A  (which have significant deaminase activity but lower than that of wild type deaminase APOBEC3A as shown in Figure 6B). The testing and charactering the variant deaminase containing said combined substitutions would have necessarily led to fining the variant candidate having reasonably reduced activity to allow for the above-discussed  narrowing the deamination window (‘693). It is noted that the open-ended transitional phrase “comprising” one or more mutations (line 4, claim 1) allows for substitutions in addition to those claimed mutations recited in the claim . Thus, one of ordinary skill in the art would have constructed the fusion protein comprising the Cas9 nickase fused to the “variant deaminase APOBEC3A” which comprises Y130F and I26G/F102A  in order to improve efficiency for editing target nucleotide ([0019], 693) to generate targeted cleavage or the targeted introduction of a specific modification into genomic DNA which is a highly promising approach for the study of gene function and also has the potential to provide new therapies for human genetic diseases as taught by ‘693 (see [0003]) with reasonable expectation of success. 
	Therefore, the combination of references’ teachings renders the claims prima facie obvious.  

            Conclusion: No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
May 15, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600